08-5877-bk
In Re: Ingrid Olsen

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which a litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference
to that database and the docket number of the case in which the order was entered.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the twenty-first day of December two thousand and nine.

PRESENT:

          GUIDO CALABRESI,
          JOSÉ A. CABRANES,
          BARRINGTON D. PARKER,
                       Circuit Judges.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
IN RE : INGRID OLSEN ,

                               Debtor,

REYNOLD OLSEN ,

                               Appellant,

          v.                                                                                No. 08-5877-bk

419 APARTMENT CORPORATION ,




                                                                    1
                                Appellee.*

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                                 REYNOLD OLSEN , pro se, New York, NY

FOR APPELLEE:                                                  BRUCE H. WIENER, Wurshaw Burstein Cohen
                                                               Schlesinger & Kuh, LLP, New York, NY

       Appeal from a judgment of the United States District for the Southern District of New York
(Richard J. Sullivan, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Appellant Reynold Olsen (“Olsen”) appeals from a judgment of the District Court entered
September 22, 2008 which affirmed two decisions of the United States Bankruptcy Court for the
Southern District of New York (James M. Peck, Judge), which, in turn, denied both (1) Olsen’s
motion to vacate a settlement agreement between appellee 419 Apartment Corporation and Olsen’s
wife, Ingrid Olsen, and (2) Olsen’s motion for reconsideration of that decision. On appeal, Olsen
makes a number of arguments including that (1) the Bankruptcy Court misapplied Fed. R. Bankr. P.
9024, (2) the Bankruptcy Court erred by ruling sua sponte that his motions were untimely under 11
U.S.C. § 1144 , and (3) that the proceedings in Ingrid Olsen’s Chapter 11 bankruptcy case, to the
extent they affected Olsen’s property, violated the automatic stay of Olsen’s separate Chapter 13
bankruptcy case. We assume the parties’ familiarity with the remaining factual and procedural
history of the case.

         We find no error in the District Court’s thorough and careful Memorandum and Order
entered September 19, 2008, and we affirm the judgment substantially for the reasons stated therein.
See In re Olsen, No. 06 Civ. 4004 (RJS), 2008 WL 4298586 (S.D.N.Y. Sept. 19, 2008). We further
note that Olsen’s argument that the Bankruptcy Court proceedings somehow violated the automatic
stay in his Chapter 13 bankruptcy case, although not addressed by the District Court, is without
merit. The docket of Olsen’s Chapter 13 case reflects that in January 2004 the Bankruptcy Court
ordered that the automatic stay be completely vacated and lifted with respect to 419 Apartment
Corporation. See Docket Entry 35, In re Olsen, 03-bk-41454 (Bankr. S.D.N.Y. Jan. 29, 2004).




          *
              The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.

                                                                    2
                                        CONCLUSION

       We have considered all of appellant’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED.


                                             FOR THE COURT,
                                             Catherine O’Hagan Wolfe, Clerk of Court



                                             By ______________________________




                                                3